                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
         CHAMBERS OF                                                            101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                         (410) 962-7780
                                                                                     Fax (410) 962-1812


                                                     November 5, 2018

     LETTER TO COUNSEL

            RE:      Cordish Power Plant Number Two, LLC v. Charles T. Chiang et al.,
                     Civil No. CCB-18-3389

     Dear Counsel:


             Presently pending is Plaintiff Cordish Power Plant Number Two, LLC’s (“Plaintiff”)
     Complaint and Request for Entry of Judgment by Confession filed against Defendants Charles T.
     Chiang and Christiana S. Chiang (“Defendants”). [ECF 1]. In addition to a principal amount of
     $149,426.55 owed under a Confessed Judgment Promissory Note (“the Note”), Plaintiff seeks an
     award of attorneys’ fees in the amount of $1,269.14, court filing fees in the amount of $400.00,
     and $1,228.20 in interest for the Defendants’ failure to make timely payments under the Note.
     Id. ¶ 19. 1

            In support of this request, Plaintiff has attached the Affidavit of Amanda Amos (“Ms.
     Amos”), an authorized representative for the Plaintiff. [ECF 1-3]. Ms. Amos states that the
     Defendants have failed to make payments under the Note, which was executed in connection
     with a Settlement Agreement and Release of Claims made by Plaintiff against Defendants in
     Cordish Power Plant Number Two, LLC v. Charles T. Chiang et al., Case No. 18-cv-00574-CCB
     (D. Md.). Id. ¶¶ 3-12. I have reviewed the Motion and the supporting Affidavit, and find that I
     cannot make a determination as to damages, based upon the evidence submitted. See Adkins v.
     Teseo, 180 F. Supp. 2d 15, 17 (D.D.C. 2001) (except where amount of damages is certain, court
     must make independent determination of damages in reviewing motion for default judgment and
     may rely on detailed affidavits or documentary evidence to determine appropriate sum).

              The Court requires several critical pieces of information in order to determine damages.
     First, the Plaintiff should amend its pleadings to clarify the amounts sought. Ms. Amos lists the
     amounts due and owing under the Note as follows: a principal balance of $149,426.55, interest in
     the amount of $1,269.14, attorneys’ fees in the amount of $1,500.00, and court filing fees in the
     amount of $400.00. Id. ¶ 13. However, the amounts Ms. Amos listed for the interest, $1,269.14,

     1
      These amounts are derived from the Complaint, but, as will be discussed, the amounts are not
     consistent with the amounts found in the Affidavit of Amanda Amos. Compare ECF 1 ¶ 19, with
     ECF 1-3 ¶ 13.
and for the attorneys’ fees, $1,500.00, are different from the amounts sought in the Complaint,
which are $1,228.20 in interest, and $1,269.14 in attorneys’ fees. Compare ECF 1 ¶ 19, with
ECF 1-3 ¶ 13. Plaintiff should amend its filings to make these amounts consistent.

        Second, Plaintiff’s request for attorneys’ fees, whether in the amount of $1,500.00 or
$1,269.14, does not comply with Appendix B to this Court’s Local Rules. See Local Rule App.
B. The Complaint and Ms. Amos’s affidavit state the discrepant amounts of attorneys’ fees, but
do not provide the hours expended on the matter, the hourly rate, or any description of the work
performed. See [ECF 1, 1-3]. Appendix B sets forth, in great detail, the guidelines for
determining attorneys’ fees in cases where the prevailing party is entitled to an award of fees by
law or contract. See Local Rule App. B n.1. Counsel should reference these rules and provide a
description of all work performed, broken down by the time spent performing each task. See
e.g., Trs. of the Operating Eng’rs Trust Fund v. Dominion Caisson Corp., Civil No. DKC-10-
0227, 2010 WL 1713999, at *3-4 (D. Md. Apr. 27, 2010) (contrasting inadequate affidavits
submitted in support of motion for default judgment in ERISA action with “sufficient affidavit”
submitted in a different case); Hartford Fin. Servs. Grp., Inc. v. Carl J. Meil, Jr., Inc., Civil No.
WDQ-10-2720, 2011 WL 1743177, at *7-8 (D. Md. May 5, 2011) (finding one-page affidavit
submitted in support of motion for default judgment that did not attach records or explain figures
provided insufficient to support award of damages). Plaintiff is permitted to submit its counsel’s
billing records for the matter, if the records comply with the specificity required by this Court’s
Local Rules.

        Accordingly, Plaintiff will have until Tuesday, November 13, 2018, to submit
supplemental evidentiary support for its Complaint and Request for Entry of Judgment by
Confession, and to amend its pleadings as required. Plaintiff shall serve Defendants with a copy
of the supplemental briefing, and shall file a proof of service with the Court.

        Despite the informal nature of this letter, it should be flagged as an opinion and docketed
as an order.


                                                  Sincerely yours,

                                                              /s/

                                                  Stephanie A. Gallagher
                                                  United States Magistrate Judge




                                                 2
